Citation Nr: 0532992	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right knee injury (claimed as chondromalacia).

2.  Entitlement to service connection for the residuals of an 
injury to the pelvis (to include a shortened right leg). 

3.  Entitlement to service connection for the residuals of 
injury to the thoracic, lumbar, and/or sacroiliac spine.

4.  Entitlement to service connection for the residuals of a 
neck (cervical spine) injury.

5.  Entitlement to service connection for the residuals of 
injuries to the jaw.

6.  Entitlement to service connection for the residuals of 
dental trauma, for Department of Veterans Affairs treatment 
purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1982.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the benefits sought on appeal.  (Jurisdiction of this matter 
was later transferred to the RO in Detroit, Michigan).

The Board observes that the veteran currently does not have a 
representative with respect to this appeal.  While the record 
reflects that he previously had a representative for this 
matter, in March 2004, he notified VA in writing that he 
desired to revoke such representation, and the respective 
service organization is also aware of this action.  As such, 
the Board advises that should the veteran desire new 
representation in the future, he may do so by following the 
appropriate VA procedures.  See 38 C.F.R. §§ 20.600-20.610 
(2005).

At this time, the appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if any further action is required on his 
part.




REMAND

The veteran served on active duty from December 1979 to 
December 1982.  His DD-214 reflects that he is a recipient of 
the parachute badge, and that his military occupational 
specialty was that of a heavy anti-armor weapons crewman.  

The veteran believes that his current right knee, pelvic, 
entire spine, and jaw/teeth problems are related to an injury 
that occurred on approximately June 13, 1980, when his 
parachute equipment malfunctioned and he had a bad landing.  
The service medical records do show treatment for left and 
right leg injuries on June 25, 1980, as related to a jump 
injury that occurred approximately one week earlier.  The 
veteran has also recently provided a copy of an electronic 
mail exchange with another veteran, which suggests that he 
may have observed this injury.  The veteran did not receive a 
service separation examination at the time of his discharge 
in December 1982, so there is no medical record to reflect 
the extent of any injury residuals at that time.  (There is a 
private X-ray report for the lumbar spine, taken in early 
December 1982, which reveals a leg length difference of one 
centimeter, but an otherwise normal lumbar spine.  The 
veteran avers that this leg length difference was the result 
of his right leg being "jammed up" into his pelvis at the 
time of his bad parachute landing.)

The record also shows in-service treatment in April 1982 for 
a right knee problem, diagnosed as chondromalacia.  Moreover, 
the veteran's mother relayed in an October 2003 statement 
that she saw his swollen right knee in the summer of 1980.  
(The veteran's mother has also reported her observation of 
post-service hip (pelvis) and low back, as well as right 
knee, symptomatology.)

In addition, the veteran states that he has residual jaw 
problems as related to the above parachute accident, but also 
as possibly related to an event that occurred during his 
basic training, when the butt of his M-16 hit him in the jaw 
and chipped a tooth.  He states that he has pain in his jaw 
and that the chipped tooth is also painful, especially in bad 
weather.  In addition, the veteran has indicated that in-
service dental treatment related to the removal of several 
teeth (especially number 17) and a jawbone fragment has led 
to current problems with jaw hypertension and muscle spasm, 
as well as pain.  His service dental records do show the 
removal of tooth number 17 with some necessary follow-up 
treatment (including for a dry socket), as well as the 
removal of teeth numbered 1, 16, and 32.   

The claims file also indicates that shortly after service, 
the veteran went to work for a private employer, and that 
company's medical records reflect treatment within a year 
after discharge for a right knee contusion (in November 1983) 
and for a low back strain (in April 1983).  As well, the 
company medical records show diagnoses of cervical, thoracic, 
lumbar, and sacroiliac problems from approximately March 1984 
to September 1986 (i.e., beginning within about a year and a 
half after service discharge).  

In addition, the veteran testified in June 2005 that he was 
involved in a motor vehicle accident in approximately June 
2003, and that the most significant injury he sustained was a 
closed head injury.  Of record in relation to this injury are 
cervical, thoracic, and lumbar spine X-ray reports dated in 
June 2003 that document various spine problems, as well as a 
record showing treatment for a scalp contusion.  The veteran 
reported that he was received private chiropractic treatment 
in Texas for about 26 days after the accident, and that he 
then returned to Michigan, where he was treated for another 
year by a Dr. P.  He also testified that he has received VA 
treatment for most of his claimed disorders at the VA Medical 
Center (VAMC) in Grand Rapids, Michigan, since approximately 
June 2003.  As well, he reported that after service, he was 
treated by a female dental hygienist in Florida, who verbally 
informed him that he would likely have some future dental 
problems in relation to his in-service treatment.  No records 
from the aforementioned practitioners/facilities are 
currently contained in the claims file, and the Board finds 
that they should be obtained for this appeal, if possible.  
See 38 C.F.R. § 3.159(c)(1), (2) (2005).   See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95.        

Moreover, in light of the above service and post-service 
history as relayed by the veteran and supported by medical 
evidence now of record, the Board finds that VA examination 
for all of the claims now on appeal is necessary, in order to 
determine currently diagnosed disability and its etiology 
where necessary.  See 38 U.S.C.A. §§ 1154(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159(c)(4), 3.303(d) (2005). 

Finally, the Board notes that in a statement received in 
January 2004, the veteran asserted that either his claimed 
pelvic disorder was secondarily related to his claimed right 
knee disorder, or vice-versa.  This theory of entitlement 
(secondary service connection) has not yet been evaluated by 
the RO, and on remand, the RO should take such action as 
necessary to address it.  See 38 C.F.R. § 3.310(a) (2005); 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, these claims are REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should contact the veteran and 
ask him to provide complete contact 
information and consent forms for all 
providers who treated him for his June 
2003 motor vehicle accident injuries, 
including a private chiropractor who 
treated him in Texas from approximately 
June 2003 to July 2003 and a private 
physician, Dr. P., who treated him in 
Michigan from approximately late 2003 
through 2004.  The RO should also request 
that the veteran provide complete contact 
information and consent forms for any 
dental/oral hygiene practitioner who 
treated him after service discharge, to 
include a female dental hygienist in 
Florida, who verbally informed him that 
he would likely have some future dental 
problems in relation to his in-service 
treatment.  Thereafter, based upon the 
information provided by the veteran, the 
RO should undertake all necessary 
attempts to retrieve these records for 
the claims file.

2.  The RO should contact the VAMC in 
Grand Rapids, Michigan, and obtain the 
veteran's record of treatment, including 
all orthopedic and dental treatment (if 
any), for the period of June 2003 to the 
present.

3.  After the development requested in 
paragraphs 1 and 2 is complete to the 
extent possible, the RO should arrange 
for the veteran to undergo VA 
examinations in order to determine any 
current disability and its etiology, for 
all disorders now claimed on appeal.  The 
claims file must be provided for review 
in conjunction with each examination, and 
each examiner must indicate his/her 
review of the claims file in the 
respective examination report.  

Specifically, the RO should schedule the 
veteran for:

a.  an orthopedic examination, where 
the examiner, after clinical 
evaluation and claims file review, 
should provide an opinion as to 
whether any currently diagnosed 
right knee, pelvic, or spinal (to 
include the cervical, thoracic, 
lumbar, and sacroiliac segments) 
disorder at least as likely as not 
(i.e., a 50 percent likelihood or 
more) had its onset in or is 
otherwise etiologically related to 
any event of active service, to 
include a June 1980 parachute jump 
landing, or due to, the result of, 
or aggravated by another diagnosed 
disorder; and

b.  a dental and oral examination, 
where the examiner, after clinical 
evaluation and claims file review, 
should opine as to whether any 
currently diagnosed tooth and/or jaw 
disorder at least as likely as not 
(i.e., a 50 percent likelihood or 
more) had its onset in or is 
otherwise etiologically related to 
any event of active service, to 
include as the result of a 1979 
basic training incident where an M-
16 butt hit the veteran in the jaw, 
a June 1980 parachute jump landing, 
or other in-service dental trauma.  

Each examiner should set forth a 
complete rationale for all opinions 
expressed and conclusions reached in 
the respective examination report.

4.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claims on the basis of all additional 
evidence associated with the claims file 
since the April 2004 statement of the 
case including the evidence submitted 
directly to the Board in December 2005.  
In readjudicating the veteran's claims 
for service connection for a right knee 
disorder and a pelvic disorder, the RO 
should consider the applicability of the 
legal provisions governing both direct 
and secondary service connection.  If the 
RO cannot grant the benefits sought on 
appeal in their entirety, then it should 
furnish the veteran and his 
representative (if any) with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

